1

 2

 3

 4

 5                UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WASHINGTON
 6                         AT TACOMA

 7
   INDIANA LOW INCOME AND
 8 ELDERLY HOUSING DEVELOPMENT     ORDER TRANSFERRING
   CORPORATION,                    ACTIONS
 9
                   Plaintiff,
10
           v.                      CASE NO. C14-5149 BHS
11
   JULIA FIFER,
12
                   Defendant.
13
   INDIANA LOW INCOME AND
14 ELDERLY HOUSING DEVELOPMENT
   CORPORATION,
15
                   Plaintiff,
                                   CASE NO. C14-5150 BHS
16
           v.
17
   CHERYL CARPENTER,
18
                   Defendant.
19

20

21

22


     ORDER - 1
 1
   INDIANA LOW INCOME AND
 2 ELDERLY HOUSING DEVELOPMENT
   CORPORATION,
 3
                   Plaintiff,
                                                         CASE NO. C14-5151 BHS
 4
          v.
 5
   CARL BANKS,
 6

 7                            Defendant.

 8
            This matter comes before the Court on review of the complaints in the above
 9
     actions and Plaintiff Indiana Low Income and Elderly Housing Development
10
     Corporation’s (“Plaintiff”) response to the Court’s order to show cause.
11
            On February 21, 2014, Plaintiff Indiana Low Income and Elderly Housing
12
     Development Corporation (“Plaintiff”) filed the three complaints requesting that the
13
     Court issue declaratory judgments. See, e.g., C14-5149BHS, Dkt. 1. Plaintiff asserts that
14
     the Court has jurisdiction pursuant to 28 U.S.C. § 2201. Id. However, in an action for a
15
     declaratory judgment as to its status under 26 U.S.C. § 501(c)(3), Plaintiff may file an
16
     appropriate pleading only in “the United States Tax Court, the United States Court of
17
     Federal Claims, or the district court of the United States for the District of Columbia ....”
18
     28 U.S.C. § 7428(a). On March 24, 2014, Plaintiff responded to the Court’s order to
19
     show cause regarding jurisdiction and requested that the Court transfer the cases to the
20
     Atlanta Georgia Tax Court. Dkt. 3.
21

22


     ORDER - 2
 1         The Court is unable to grant Plaintiff’s request because there is not a tax court in

 2 Georgia. All three of the appropriate courts are located in Washington D.C. Moreover,

 3 the tax court and the court of federal claims have different jurisdictions, filing

 4 procedures, payment amounts and procedures, and statute of limitations. 1 Therefore, the

 5 Court will transfer these actions to the United States District Court for the District of

 6 Columbia.

 7         IT IS SO ORDERED.

 8         Dated this 27th day of March, 2014.

 9

10

11
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge
12

13

14

15

16

17

18

19

20

21

22         1
               See http://www.uscfc.uscourts.gov and/or http://www.ustaxcourt.gov/


     ORDER - 3